Citation Nr: 1641814	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The appellant served on a period of active duty for training from April to July 1977 with subsequent service in the National Guard until May 1984. 

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The appellant now resides in the jurisdiction of the VA Regional Office in Waco, Texas (RO).

The Appellant filed a Notice of Disagreement pertaining to his right knee claim in May 2015.  The record reflects that the Agency of Original Jurisdiction is continuing to process this claim and has not yet issued a statement of the case (SOC) with respect to that claim.  As such, that issue is not currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he currently has PTSD and a schizoaffective disorder that resulted from witnessing a fatal explosion that occurred during active duty training.  In order to fulfill its duties to assist the Veteran, in the Board's January 2014 remand, instructions were issued for the AOJ to obtain a VA examination.  Specifically, the Board directed the examiner to provide an opinion as to whether any current or previously diagnosed psychiatric disorders were related to the Veteran's military service.  The remand also noted that the examiner must consider only those events that the RO had identified as stressors which were established by the record, for the purposes of determining whether the appellant was exposed to a stressor in service.  The remand directed the examiner to also opine as to whether any psychiatric disorder found or previously diagnosed in the record was casually or etiologically related to the appellant's period of active duty service, to include as due to any verified incident during service.  The examiner was instructed to provide reasoning for any determination that the requested opinion was due to speculation, and to indicate whether there was any further need for information or testing to make the determination, and whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or due to those of the examiner.

Unfortunately, the March 2015 VA examination fails to provide a rationale explaining why the examiner cannot determine when the Veteran's psychiatric disorder first started, and whether the speculative opinion provided could be altered due to further testing or whether it is limited by the extent of the knowledge in the medical community.  Furthermore, while the record does show that the Veteran's stressor was uncorroborated by service records, the Veteran and his friends from service submitted lay statements describing the incident that the Veteran contends caused his PTSD and schizoaffective disorder.  A June 2008 letter from a VA physician also indicates that the Veteran was diagnosed with PTSD, and notes that he has a significant history of PTSD due to the trauma he experienced while in active duty training.   

Accordingly, another remand is needed to comply with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any service treatment records, VA medical records, and private medical records pertaining to the Veteran's psychiatric disorders, including PTSD, that have not yet been associated with the file;

2. After the record has been fully developed, provide the examiner with the entire claims file for review.  The examiner should note that this review has taken place.  The examiner should then examine the Veteran and provide an opinion as to the following:

(1) Whether, in accordance with 38 C.F.R 
§ 4.125(a), the Veteran's symptoms warrant a diagnosis of PTSD, and if so, whether it is at least as likely as not that the Veteran's diagnosed PTSD is linked to the events he described in service, which include witnessing a fatal explosion.  In making this determination, please consider the following:

i) The Veteran's lay statements describing the explosion he witnessed in service;

ii) The lay statements from other individuals who were also on active duty with the Veteran;

iii) The formal finding that no service records exist which can corroborate the Veteran's description of the explosion.

(2) Whether the Veteran has any other current psychiatric diagnoses, and if so, whether it is at least as likely as not that any currently manifested acquired psychiatric disorder first manifested in service or was the result of events during service.

The examiner must provide a complete rationale which includes, if possible, support from applicable medical and scientific principles.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, his/her opinion must include the reasoning for making that determination.  The examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.     Readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




